                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA 
     

    PATRICK H.,                                           Case No. 18‐CV‐1841 (NEB/HB) 
                                                                         
                      Petitioner,                                        
                                                                         
    v.                                                  ORDER ACCEPTING REPORT AND 
                                                              RECOMMENDATION 
    SECRETARY OF DEPARTMENT OF 
    HOMELAND SECURITY; JEFFERSON 
    SESSIONS, Attorney General; SCOTT 
    BANIECKE, ICE Field Office Director; 
    and KURT FREITAG, Freeborn County 
    Sheriff, 
     
                      Respondents. 
     
 
         The  Court  has  received  the  November  6,  2018  Report  and  Recommendation  of 

United States Magistrate Judge Hildy Bowbeer. [ECF No. 27.] No party has objected to 

that Report and Recommendation, and the Court therefore reviews it for clear error. See 

Fed.  R.  Civ.  P.  72(b);  Grinder  v.  Gammon,  73  F.3d  793,  795  (8th  Cir.  1996)  (per  curiam). 

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT: 

1. The Report and Recommendation [ECF No. 27] is ACCEPTED; 

2. The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED in part, and DENIED 

WITHOUT PREJUDICE in  part, as  set forth  fully in  the  Report  and  Recommendation; 

and 
3.  This  action  is  DISMISSED  AS  MOOT  in  part,  and  DISMISSED  FOR  LACK  OF 

JURISDICTION in part, as set forth fully in the Report and Recommendation.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: December 26, 2018                        BY THE COURT: 
 
                                                s/Nancy E. Brasel                
                                                Nancy E. Brasel 
                                                United States District Judge 
 




                                           2 
